     Case: 1:19-cv-07056 Document #: 29 Filed: 02/06/20 Page 1 of 1 PageID #:111

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Tracey L. Massey
                             Plaintiff,
v.                                                 Case No.: 1:19−cv−07056
                                                   Honorable Ronald A. Guzman
Sunpath, Ltd.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 6, 2020:


        MINUTE entry before the Honorable Ronald A. Guzman: Pursuant to the parties'
notice of settlement [28], the status hearing set for 3/10/2020 is stricken and reset to
4/7/2020 at 10:30 AM. Defendant's motion to dismiss for lack of personal jurisdiction [15]
is terminated as moot. The status hearing will be cancelled if a stipulation to dismiss is
filed prior to the hearing. Mailed notice(is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
